Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein — from an order of the Appellate Division dated June 29, 1965 — there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that he was denied due process and equal protection of the laws in *962that he was not informed of the charges against him and was deprived of an opportunity to be heard. The Court of Appeals considered these questions and found them to be without merit. (See 17 N Y 2d 729; 18 N Y 2d 598.)